     Case 2:18-cv-08974 Document 1 Filed 10/17/18 Page 1 of 15 Page ID #:1




 1   ALEXANDER B. CVITAN (SBN 81746)
     E-mail: alc@rac-law.com
 2   MARSHA M. HAMASAKI (SBN 102720)
     E-mail: marshah@rac-law.com;
 3   PETER A. HUTCHINSON (SBN 225399), and
     E-mail: peterh@rac-law.com,
 4   ARA KARAMIAN (SBN 315385)
     E-mail: arak@rac-law.com
 5   REICH, ADELL & CVITAN, A Professional Law Corporation
     3550 Wilshire Blvd., Suite 2000
 6   Los Angeles, California 90010-2421
     Telephone: (213) 386-3860; Facsimile: (213) 386-5583
 7   Attorneys for Plaintiff
 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    CONSTRUCTION LABORERS                        CASE NO.:
      TRUST FUNDS FOR SOUTHERN
12    CALIFORNIA ADMINISTRATIVE
      COMPANY, a Delaware limited
13    liability company,                           COMPLAINT FOR:
14                          Plaintiff,             1. MONETARY DAMAGES DUE TO
                                                      EMPLOYEE BENEFIT PLANS
15                    v.
                                                   2. SPECIFIC PERFORMANCE OF
16    PRO INSTALLS APPLIANCE                          OBLIGATION TO PRODUCE
      INSTALLATIONS, Inc., a                          RECORDS FOR AUDIT
17    California corporation,
                                                   3. INJUNCTIVE RELIEF
18                          Defendant.                COMPELLING SUBMISSION OF
                                                      FRINGE BENEFIT
19                                                    CONTRIBUTIONS TO
                                                      EMPLOYEE BENEFIT PLANS
20
                                                   [29 U.S.C. §§ 1132(g)(2) and 1145;
21                                                 29 U.S.C. § 1132(a)(3); 29 U.S.C. § 185]
22
23              Plaintiff, Construction Laborers Trust Funds for Southern California
24    Administrative Company, a Delaware limited liability company, alleges:
25
26                                JURISDICTION AND VENUE
27
28              1.   This action is brought by a fiduciary administrator on behalf of

     344683.2                                      1
     Case 2:18-cv-08974 Document 1 Filed 10/17/18 Page 2 of 15 Page ID #:2




 1    employee benefit plans against an employer in accordance with the terms and
 2    conditions of the plans, the collective bargaining agreements to which the employer
 3    is bound and applicable statutes to: (a) recover unpaid monthly employee fringe
 4    benefit contributions and related damages due to the plans by the employer through
 5    enforcement of the terms of the collective bargaining agreements and the plans
 6    (Claim 1); (b) compel the employer to produce records for an audit to determine if
 7    additional amounts are due (Claim 2); and (c) compel the employer to timely and
 8    fully report and pay its monthly fringe benefit contributions to the plans on behalf of
 9    its employees (Claim 3). This Court has jurisdiction pursuant to: sections 502(g)(2)
10    and 515 of the Employee Retirement Income Security Act (ERISA) (codified at
11    29 U.S.C. §§ 1132(g)(2) and 1145); section 502(a)(3) of ERISA (codified at
12    29 U.S.C. § 1132(a)(3)); and section 301 of the Labor Management Relations Act
13    (LMRA) (codified at 29 U.S.C. § 185). Pursuant to section 502(e)(2) of ERISA
14    (codified at 29 U.S.C. § 1132(e)(2)), venue is proper in this district for each of the
15    following reasons: the plans are administered in this district; the employer's
16    performance and breach took place in this district; and the employer resides or may
17    be found in this district.
18
19                                           PARTIES
20
21              2.   Plaintiff ("ADMINCO") is an administrator of, agent for collection for, a
22    fiduciary to, and brings this action on behalf of the following employee benefit
23    plans: Laborers Health and Welfare Trust Fund for Southern California;
24    Construction Laborers Pension Trust for Southern California; Construction Laborers
25    Vacation Trust for Southern California; Laborers Training and Re-Training Trust
26    Fund for Southern California; Fund for Construction Industry Advancement; Center
27    for Contract Compliance; Laborers Contract Administration Trust Fund for Southern
28    California; Laborers' Trusts Administrative Trust Fund for Southern California; and

     344683.2                                      2
     Case 2:18-cv-08974 Document 1 Filed 10/17/18 Page 3 of 15 Page ID #:3




 1    Southern California Partnership for Jobs Trust Fund (collectively "Trust Funds").
 2    Each of the Trust Funds is an express trust created by written agreement, an
 3    employee benefit plan within the meaning of section 3(3) of ERISA (29 U.S.C. §
 4    1002(3)), and a multi-employer plan within the meaning of section 3(37)(A) of
 5    ERISA (29 U.S.C. § 1002(37)(A)). Each of the Trust Funds exists pursuant to
 6    ERISA and section 302 of the LMRA (29 U.S.C. § 186). ADMINCO and the Trust
 7    Funds' principal places of business are in the County of Los Angeles, State of
 8    California.
 9
10              3.   ADMINCO is informed and believes, and on that basis alleges, that
11    defendant Pro Installs Appliance Installations (“EMPLOYER”): is a corporation
12    organized and existing under the laws of the State of California; has a principal place
13    of business in the City of Ontario, County of San Bernardino, State of California,
14    and does, or at all relevant times did, business in the State of California as a
15    construction contractor in an industry affecting interstate commerce.
16
17                                       AGREEMENTS
18
19              4.   The EMPLOYER is, and was at all times from and since at least
20    December 1, 2015, bound to certain collective bargaining agreements of the
21    Southern California District Council of Laborers and its affiliated local Unions
22    (collectively "Laborers Union") known as the Construction Master Labor
23    Agreements, including one known as the Southern California Master Labor
24    Agreement, as well as a memorandum of agreement covering installation of private
25    residential and commercial appliances and related equipment (“Memorandum of
26    Agreement”). Since at least December 23, 2014, the EMPLOYER has been
27    signatory to a Laborers Apprenticeship Subscription Agreement related to work on a
28    public works project known as Teague Terrace (“Subscription Agreement”).

     344683.2                                     3
     Case 2:18-cv-08974 Document 1 Filed 10/17/18 Page 4 of 15 Page ID #:4




 1              5.   Pursuant to the Construction Master Labor Agreements, employers
 2    become – and the EMPLOYER became – bound to the terms and conditions of the
 3    various trust agreements that created each of the Trust Funds ("Trust Agreements").
 4    When referenced collectively hereinafter, the Construction Master Labor
 5    Agreements, Memorandum of Agreement, Subscription Agreement and Trust
 6    Agreements are referred to as "the Agreements."
 7
 8              6.   Under the terms of the Agreements, employers, including the
 9    EMPLOYER, are required to submit monthly fringe benefit contributions ("Monthly
10    Contributions") to the Trust Funds for all hours worked by (or paid for) their
11    employees who perform work covered by the Agreements ("Covered Work").
12
13              7.   Under the terms of the Agreements, employers, including the
14    EMPLOYER, are required to submit to the Trust Funds, with their Monthly
15    Contributions, monthly reports, itemized by project, listing the names of their
16    employees who performed Covered Work, their Social Security numbers, the hours
17    of work performed by (or paid for) each, and the resulting Monthly Contributions
18    due for them ("Monthly Reports"). The Trust Funds rely on Monthly Reports – and
19    the accuracy of those reports – to determine the amount of Monthly Contributions
20    due to the Trust Funds by employers and the credit toward fringe benefits to be
21    allocated to their employees.
22
23              8.   The Agreements provide for the payment of interest on delinquent
24    Monthly Contributions from the date due at a rate set by the trustees of the Trust
25    Funds. The trustees have set that rate at five percent (5%) above the prime rate set
26    by the Federal Reserve Board of San Francisco, California. The Agreements also
27    provide for the payment of liquidated damages for each month of delinquent
28    Monthly Contributions or Monthly Reports, for each Trust Fund separately, in the

     344683.2                                    4
     Case 2:18-cv-08974 Document 1 Filed 10/17/18 Page 5 of 15 Page ID #:5




 1    amount of twenty percent (20%) of the delinquent Monthly Contributions due to the
 2    Trust Fund or $25, whichever is greater (except with respect to the Laborers
 3    Contract Administration Trust Fund for Southern California, which assesses
 4    liquidated damages at the greater of $20 or ten percent (10%)). In addition,
 5    employers are required to pay fees for the submission of checks not honored by the
 6    banks upon which they are drawn.
 7
 8              9.    The failure of employers to pay Monthly Contributions when due causes
 9    damages to the Trust Funds and its participants beyond the value of the unpaid
10    Monthly Contributions, which are difficult to quantify. Apart from the fees and
11    costs incurred in litigation, the harm caused includes the cost of collecting the
12    Monthly Contributions from employers or third parties, the cost of special
13    processing to restore employee fringe benefit credits because of late Monthly
14    Contributions, employee loss of health insurance coverage (even if later restored)
15    and medical harm to participants and beneficiaries who might have foregone medical
16    care when notified that their insurance ceased because of their employer's failure to
17    pay Monthly Contributions. The liquidated damages provision of the Agreements
18    was meant to compensate for the loss to the Trust Funds, which is incurred even if
19    the Monthly Contributions for a given month are later paid. It is based on the Trust
20    Funds' ratio of collection costs over amounts collected, which are regularly reported
21    to the Trust Funds' trustees.
22
23              10.   Under the terms of the Agreements, employers, including the
24    EMPLOYER, agree to subcontract Covered Work only to entities that are signatory
25    to a Construction Master Labor Agreement applicable to the work performed. If an
26    employer subcontracts Covered Work to a non-signatory entity, the employer
27    becomes liable to the Trust Funds in an amount equal to the Monthly Contribution s
28    that would have been due if the entity had been signatory (plus interest, liquidated

     344683.2                                     5
     Case 2:18-cv-08974 Document 1 Filed 10/17/18 Page 6 of 15 Page ID #:6




 1    damages and audit fees thereon).
 2
 3              11.   Under the terms of the Agreements, employers, including the
 4    EMPLOYER, agree not to subcontract Covered Work to entities that are delinquent
 5    to the Trust Funds. If an employer subcontracts Covered Work to such an entity the
 6    employer becomes under the terms of the Agreements liable to the Trust Funds for
 7    the Monthly Contributions due by the subcontractor and any lower-tier
 8    subcontractors.
 9
10              12.   The Agreements provide the Trust Funds with specific authority to
11    examine the payroll and business records of employers, including the EMPLOYER,
12    to determine whether they have reported all hours worked by (or paid for) their
13    employees who perform Covered Work, and whether they have paid the appropriate
14    Monthly Contributions and other amounts due by them to the Trust Funds. The
15    Agreements further provide that employers, including the EMPLOYER, must
16    maintain records sufficient for the Trust Funds to verify proper Monthly Reporting,
17    and, where there has been inaccurate Monthly Reporting, to determine the additional
18    amounts due, and that the employer must pay the Trust Funds' audit fees if it is
19    delinquent to the Trust Funds. The Trust Funds have delegated the authority to
20    perform such audits to ADMINCO.
21
22              13.   The Agreements require employers to pay the Trust Funds' attorneys’
23    fees and costs of litigation to enforce the Agreements' foregoing terms, including the
24    Monthly Contribution, Monthly Reporting, subcontracting and audit provisions.
25   ///
26   ///
27   ///
28   ///

     344683.2                                      6
     Case 2:18-cv-08974 Document 1 Filed 10/17/18 Page 7 of 15 Page ID #:7




 1                                 FIRST CLAIM FOR RELIEF
 2                    (For Monetary Damages Due to Employee Benefit Plans)
 3
 4              14.   ADMINCO repeats, realleges and incorporates by reference each and
 5    every allegation contained in paragraphs 1 through 13 above as if fully set forth here.
 6
 7              15.   The EMPLOYER has failed to submit Monthly Contributions due by it
 8    to the Trust Funds. Pursuant to the Agreements and sections 502(g)(2) and 515 of
 9    ERISA (29 U.S.C. §§ 1132(g)(2) and 1145), the EMPLOYER owes the Trust Funds
10    a known amount of $8,285.11 for unpaid or late-paid Monthly Contributions and
11    related damages (and/or late-submitted Monthly Reports) for certain months from
12    May 2017 through August 2018 (“Known Delinquency”). The Known Delinquency
13    consists of: $3,331.20 in unpaid Monthly Contributions; $90.20 in interest (through
14    October 15, 2018); and $4,863.71 in liquidated damages.
15
16              16.   ADMINCO will establish by proof at the time of trial or through
17    dispositive motion the Known Delinquency and any additional amounts determined
18    to be due to the Trust Funds by the EMPLOYER, including any additional Monthly
19    Contributions, interest, liquidated damages, audit fees, fees for the submission of
20    checks not honored by the bank upon which they were drawn, attorneys’ fees and
21    costs, and amounts owed as a result of work performed by subcontractors of the
22    EMPLOYER (or lower-tier subcontractors). If deemed necessary by the Court,
23    ADMINCO will amend its complaint to add any additional amounts determined to
24    be due. Any and all conditions to the EMPLOYER’s obligations under the
25    Agreements to pay the Known Delinquency and any additional amounts due under
26    the Agreements to the Trust Funds have been met.
27
28              17.   Under the terms of the Agreements and section 502(g)(2)(D) of ERISA

     344683.2                                      7
     Case 2:18-cv-08974 Document 1 Filed 10/17/18 Page 8 of 15 Page ID #:8




 1    (29 U.S.C. § 1132(g)(2)(D)), ADMINCO is entitled to an award of its attorneys’ fees
 2    and costs.
 3
 4                                SECOND CLAIM FOR RELIEF
 5          (For Specific Performance of Obligation to Produce Records for Audit)
 6
 7              18.   ADMINCO repeats, realleges and incorporates by reference each and
 8    every allegation contained in paragraphs 1 through 17 above as if fully set forth here.
 9
10              19.   ADMINCO requested that the EMPLOYER produce its books and
11    records for audit. The EMPLOYER has failed to comply with ADMINCO’s request
12    and has not produced its books and records for audit. ADMINCO requests that the
13    Court exercise its authority under 29 U.S.C. §§ 1132(g)(2)(E) and 1132(a)(3) to
14    order the EMPLOYER to comply with its obligation under the Agreements and
15    ERISA to fully produce its books and records in order for ADMINCO to complete
16    an audit to determine if additional amounts are due.
17
18              20.   An award of attorneys’ fees and costs is provided for by Agreements and
19    under sections 502(g)(1) and/or (g)(2) of ERISA (29 U.S.C. § 1132(g)(1) and/or
20    (g)(2)).
21
22                                 THIRD CLAIM FOR RELIEF
23                        (For Injunctive Relief Compelling Submission of
24                    Fringe Benefit Contributions to Employee Benefit Plans)
25
26              21.   ADMINCO repeats, realleges and incorporates by reference each and
27    every allegation contained in paragraphs 1 through 20 above as if fully set forth here.
28

     344683.2                                      8
     Case 2:18-cv-08974 Document 1 Filed 10/17/18 Page 9 of 15 Page ID #:9




 1              22.   The EMPLOYER has repeatedly failed to timely submit Monthly
 2    Reports and Monthly Contributions.
 3
 4              23.   By reason of the EMPLOYER’s failure to comply with its Monthly
 5    Reporting and Contribution obligations, the Trust Funds, its participants and/or its
 6    beneficiaries have suffered and will continue to suffer hardship and actual and
 7    impending irreparable injury and damage for at least the following reasons. First,
 8    the Trust Funds must provide credit each month to participants and beneficiaries,
 9    including the EMPLOYER’s employees, toward eligibility for fringe benefits (such
10    as health insurance and pensions) based on the number of hours they worked, which
11    is determined from Monthly Reports. Second, the amount of benefits payable to all
12    participants and beneficiaries for health insurance and pension claims, including
13    those employed by the EMPLOYER, is actuarially determined on the basis of funds
14    projected to be received from contributing employers (including the EMPLOYER).
15    Third, health insurance is not provided to participants and beneficiaries, including
16    the EMPLOYER’s employees, after a certain period of non-payment of Monthly
17    Contributions on their behalf. Fourth, vacation pay, which is distributed by the
18    Construction Laborers Vacation Trust for Southern California (one of the Trust
19    Funds), is not paid to employees, including the EMPLOYER’s employees, for hours
20    of work for which their employer has not submitted Monthly Contributions. Fifth,
21    the Trust Funds have a legal obligation to take steps to collect amounts due by
22    delinquent employers and thus the EMPLOYER’s ongoing delinquency results in an
23    ongoing drain on Trust Funds resources. Sixth, the Trust Funds lose investment
24    income on late-paid and unpaid Monthly Contributions.
25
26              24.   The Trust Funds have no adequate or speedy remedy at law. They
27    therefore request that this Court exercise its authority under sections 502(g)(2)(E)
28    and 502(a)(3) of ERISA (29 U.S.C. §§ 1132(g)(2)(E) and 1132(a)(3)) to issue

     344683.2                                    9
     Case 2:18-cv-08974 Document 1 Filed 10/17/18 Page 10 of 15 Page ID #:10




 1    preliminary and permanent injunctive relief ordering the EMPLOYER to comply
 2    with its obligations under the Agreements and section 515 of ERISA (29 U.S.C.
 3    § 1145) to fully disclose its employees’ Covered Work on its Monthly Reports,
 4    itemized by project, and timely submit them each month with full payment of the
 5    Monthly Contributions due.
 6
 7              25.   An award of attorneys’ fees and costs is provided for by Agreements and
 8    under sections 502(g)(1) and/or (g)(2) of ERISA (29 U.S.C. § 1132(g)(1) and/or
 9    (g)(2)).
10
11              WHEREFORE, ADMINCO prays for judgment as follows:
12
13                         ON ADMINCO'S FIRST CLAIM FOR RELIEF
14                     [For Monetary Damages Due to Employee Benefit Plans]
15
16              A.    For $3,331.20 in unpaid Monthly Contributions, as required by the
17   Agreements and 29 U.S.C. § 1132(g)(2)(A).
18
19              B.    For $90.20 in interest through October 15, 2018 on unpaid or late paid
20   Monthly Contributions at the rate of five percent above the variable prime rate set by
21   the Federal Reserve Board of San Francisco, California, plus such additional interest
22   that has or does hereafter accrue from October 15, 2018, as required by the
23   Agreements and 29 U.S.C. § 1132(g)(2)(B).
24
25              C.    For $4,863.71 in liquidated damages for unpaid and late-paid Monthly
26   Contributions at, for each of the Trust Funds separately, the greater of 20% or $25
27   (except with respect to the Laborers Contract Administration Trust Fund for Southern
28   California, for which liquidated damages are sought at the greater 10% or $20), as

     344683.2                                      10
     Case 2:18-cv-08974 Document 1 Filed 10/17/18 Page 11 of 15 Page ID #:11




 1   required by the Agreements and 29 U.S.C. § 1132(g)(2)(C).
 2
 3              D.   For, according to proof, any additional Monthly Contributions, interest,
 4   liquidated damages, audit fees, fees incurred by the Trust Funds as a result of the
 5   submission of checks not honored by the bank upon which they were drawn, and
 6   amounts owed as a result work performed by any subcontractors of the EMPLOYER
 7   (or lower-tier subcontractors) determined to be due, pursuant to the Agreements and
 8   29 U.S.C. §§ 1132(g)(2) and 1145.
 9
10              E.   For reasonable attorneys’ fees and costs of suit, as required by the
11   Agreements and 29 U.S.C. § 1132(g)(2)(D).
12
13              F.   For such other relief that this Court deems appropriate, pursuant to any
14   authority of the Court, including but not limited to the authority established by
15   29 U.S.C. §§ 1132(g)(2)(E) and 1132(a)(3).
16
17                       ON ADMINCO'S SECOND CLAIM FOR RELIEF
18              [For Specific Performance of Obligation to Produce Records for Audit]
19
20              A.   For the issuance of injunctive relief pursuant to the Agreements and
21   29 U.S.C. §§ 1132(g)(2)(E) and/or 1132(a)(3) ordering the EMPLOYER and its
22   managing officers, managing employees, agents and successors, as well as all those
23   in active concert or participation with any one or more of them, to submit to an audit
24   of the EMPLOYER’s records covering from at least December 23, 2014 to the date
25   of the audit, to fully cooperate with ADMINCO with respect to the audit in order for
26   ADMINCO to determine the total amount due to the Trust Funds by the
27   EMPLOYER, and, specifically, to produce to ADMINCO the following payroll and
28   business records – and any other records determined by ADMINCO to be necessary

     344683.2                                      11
     Case 2:18-cv-08974 Document 1 Filed 10/17/18 Page 12 of 15 Page ID #:12




 1   to conduct a full audit – for inspection, examination and copying:
 2
 3                A.1. All of the EMPLOYER’s payroll and employee records, as well as
 4   any other records that might be relevant to a determination of the work performed by
 5   the EMPLOYER, its employees, its subcontractors, its lower-tier subcontractors and
 6   the employees of the EMPLOYER’s subcontractors and lower-tier subcontractors,
 7   including but not limited to payroll journals, employee earnings records, certified
 8   payroll records, payroll check books and stubs, cancelled payroll checks, payroll time
 9   cards and state and federal tax returns (and all other state and federal tax records), as
10   well as labor distribution journals and any other records that might be relevant to an
11   identification of the employees who performed work for the EMPLOYER, its
12   subcontractors or lower-tier subcontractors, or which might be relevant to a
13   determination of the projects on which the EMPLOYER, its employees, its
14   subcontractors, lower-tier subcontractors or the employees of its subcontractors or
15   lower-tier subcontractors performed work, including any records that provide the
16   names, addresses, Social Security numbers, job classification or the number of hours
17   worked by any one or more employee;
18
19                A.2. All of the EMPLOYER’s job files for each contract, project or job
20   on which the EMPLOYER, its employees, its subcontractors, its lower-tier
21   subcontractors or the employees of its subcontractors or lower-tier subcontractors
22   worked, including but not limited to all correspondence, agreements and contracts
23   between the EMPLOYER and any general contractor, subcontractor, owner, builder
24   or developer, as well as all field records, job records, notices, project logs,
25   supervisors' diaries and notes, employees' diaries and notes, memoranda, releases and
26   any other records that relate to the supervision of the EMPLOYER’s employees, its
27   subcontractors, its lower-tier subcontractors or the employees of its subcontractors
28   and lower-tier subcontractors, or the projects on which the EMPLOYER, its

     344683.2                                     12
     Case 2:18-cv-08974 Document 1 Filed 10/17/18 Page 13 of 15 Page ID #:13




 1   employees, its subcontractors, its lower-tier subcontractors or the employees of its
 2   subcontractors or lower-tier subcontractors performed work;
 3
 4                   A.3. All of the EMPLOYER’s records related to cash receipts,
 5   including but not limited to the EMPLOYER’s cash receipts journals, accounts
 6   receivable journals, accounts receivable subsidiary ledgers and billing invoices for all
 7   contracts, projects and jobs on which the EMPLOYER, its employees, its
 8   subcontractors, its lower-tier subcontractors or the employees of its subcontractors or
 9   lower-tier subcontractors performed work;
10
11                   A.4. All of the EMPLOYER’s bank statements, including but not
12   limited to those for all checking, savings and investment accounts;
13
14                   A.5. All of the EMPLOYER’s records related to disbursements,
15   including but not limited to vendors' invoices, cash disbursement journals, accounts
16   payable journals, check registers and all other records which indicate disbursements;
17
18                   A.6. All collective bargaining agreements between the EMPLOYER
19   and any trade union, and all records of contributions by the EMPLOYER to any trade
20   union trust fund; and
21
22                   A.7. All records related to the formation, licensing, renewal or
23   operation of the EMPLOYER.
24
25              B.   For reasonable attorneys’ fees and costs of suit, as required by the
26   Agreements and provided for under 29 U.S.C. § 1132(g)(1) and/or (g)(2).
27
28              C.   For such other relief that this Court deems appropriate, pursuant to any

     344683.2                                      13
     Case 2:18-cv-08974 Document 1 Filed 10/17/18 Page 14 of 15 Page ID #:14




 1   authority of the Court, including but not limited to the authority established by
 2   29 U.S.C. §§ 1132(g)(2)(E) and 1132 (a)(3).
 3
 4                     ON ADMINCO'S THIRD CLAIM FOR RELIEF
 5                      [For Injunctive Relief Compelling Submission of
 6                 Fringe Benefit Contributions to Employee Benefit Plans]
 7
 8                A.    For the issuance of injunctive relief pursuant to the Agreements
 9   and 29 U.S.C. §§ 1132(g)(2)(E) and/or 1132(a)(3) ordering the EMPLOYER and its
10   managing officers, managing employees, agents and successors, as well as all those
11   in active concert or participation with any one or more of them, to deliver, or cause to
12   be delivered to the Trust Funds:
13
14                A.1. All past due monthly fringe benefit contribution report forms due
15   by the EMPLOYER to the Trust Funds, fully completed to indicate hours of work
16   performed by the EMPLOYER’s employees for which fringe benefit contributions
17   are due by the EMPLOYER and the corresponding amounts of fringe benefit
18   contributions due by the EMPLOYER to the Trust Funds, if any, or, if no such hours
19   of work were performed for a given month, an indication on the report form of that
20   fact.
21
22                A.2. No later than 4:30 p.m. on the 15th day of each month for the
23   duration of the Agreements:
24
25                      A.2(a). Truthfully and accurately completed Monthly Report(s)
26   covering all of the EMPLOYER’s accounts with the Trust Funds, collectively
27   identifying all persons for whom Monthly Contributions are owed to the Trust Funds
28   for the previous month and their Social Security numbers, and, itemized by person

     344683.2                                   14
     Case 2:18-cv-08974 Document 1 Filed 10/17/18 Page 15 of 15 Page ID #:15




 1   and project, the hours of work performed for which Monthly Contributions are due;
 2
 3                         A.2(b). An affidavit or declaration from a managing officer or
 4   other managing agent of the EMPLOYER attesting under penalty of perjury to the
 5   completeness, truthfulness and accuracy of each Monthly Report submitted; and
 6
 7                         A.2(c). A cashier's check or checks made payable to the
 8   "Construction Laborers Trust Funds for Southern California" totaling the full amount
 9   of Monthly Contributions due to the Trust Funds for the previous month.
10
11              B.   For reasonable attorneys’ fees and costs of suit, as required by the
12   Agreements and provided for under 29 U.S.C. § 1132(g)(1) and/or (g)(2).
13
14              C.   For such other relief that this Court deems appropriate, pursuant to any
15   authority of the Court, including but not limited to the authority established by
16   29 U.S.C. §§ 1132(g)(2)(E) and 1132(a)(3).
17
18   DATED: October 17, 2018                   REICH, ADELL & CVITAN
                                               A Professional Law Corporation
19
20                                             By:                 /s/
                                                          PETER A. HUTCHINSON
21
                                                            Attorneys for Plaintiff
22
23
24
25
26
27
28

     344683.2                                        15
